Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on Dec. 16, 2021 and Jul. 8, 2021 were reconsidered following Applicant’s explanation that the foreign applications, HK 1260726 and JP 2015504676, had corresponding applications in English which were filed in previous IDSs and which were already considered (Remarks pg. 7 para. 2 pg. 8 para. 1). 

Continuation of 3 and 12 of PTO-303
The Applicant’s request for entry into AFCP 2.0 is acknowledged and appreciated, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
	
The amendments add new limitations to the claims which will need to be searched and checked for new matter.  Specifically, claim 1 has been amended to include the limitations, "culturing the MSCs in osteogenic media in the absences of BMP-2 and the absence of flow of the osteogenic media; subsequently flowing the osteogenic media in the absence of BMP-2" and “adding one or more labeling agents to the microfluidic device such that the one or more labeling agents bind to a marker of cellular differentiation in the microfluid device”.  These limitations were not presented in any of the previously examined claims.  In addition, the limitations of claims 11 and 22 were brought into claim 1.  Claim 14 has been the new limitation of “the exogenous factor including cytokines including TNF-alpha  and IL-17 and/or a therapeutic agent including parathyroid hormone.  In addition, new claims 24-28 have been added.  The limitations in these claims were not presented in any of the previously examined claims.
Accordingly, they would require a new search and consideration or determination whether these new limitations contain new matter.  In order to properly examine the new limitations more time would be required than the time provided for in the After Final Consideration Pilot Program 2.0.  

Response to Applicant’s remarks

Response to Rejections under 35 U.S.C. § 112 (a) and 112 (b)
Applicant argues that amendments have been made to overcome the rejections under 35 U.S.C. 112 (a) and 112 (b) (Remarks pg. 8 para. 2-3).  The amendments which were not entered would overcome the rejections. 

Response to Rejections under 35 U.S.C. § 103
Applicant argues Ingber does not teach an imaging method but a microchannel device that can be implanted subcutaneously and there is no mention of imaging in para. 0059 of Ingber (Remarks pg. 9 last para.).  This argument was not found to be persuasive, since Ingber teaches an organ mimic device for use in vitro or in vivo for studying cell behavior (0018) and teaches imaging of the cells within the device (0042 and 0057).  Paras. 0059 and 0197 of Ingber are being relied upon for the teaching of the step providing a device containing MSCs.  
Applicant argues that Ingber does not actually disclose or suggest culturing mesenchymal stem cell, and only suggests culturing cells in the device and one of the cell types is mesenchymal stem cells culture in the device (Remarks pg. 10 para. 1).  This argument was not found to be persuasive, since Ingber teaches the device can be used for mesenchymal stem cells and that cells are cultured within the device (0047, 0059 and 0197).  
Applicant argues that Ingber does not provide motivation to culture MSCs in a microfluidic device to differentiate the MSCs into osteoblasts and/or osteocytes, since Ingber only discloses membrane with a coat to support MSCs and cells that secrete osteoblast/osteoclast (Remarks pg. 10 para. 2 to pg. 11 para. 1).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Gai is being relied upon for differentiation of the MSCs into osteoblasts and/or osteoblasts in a microfluidic device under constant flow of an osteogenic medium (abstract, pg. 2 para. 3-4, and Fig.1) and Ingber is being relied upon for the steps of providing a microfluidic device, culturing the cells in the device, adding labels to the device, and detecting the label without fixing (0042-0043, 0046-0050, 0055, 0057, 0059, 0075, 0113, 0115, 0138, 0140, 0180, and 0197).  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference.  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Applicant argues that Ingber does not teach adding one or more labeling agents to the microfluidic device and that the naturally “labelling externally supplied substances” of cells, viruses, particles or proteins to aid in the detecting the movement of externally supplied substance are not the same as the labeling agents to measure cellular differentiation (Remarks pg. 11 para. 3-4).  Applicant further argues that the substances taught by Ingber are prelabeled before adding the substances to the microfluidic device whereas the claim requires labeling within the device (Remarks pg. 11-12 bridging para.).  Applicant argues that Ingber does not teach detecting label/labeling agents added to the microfluidic device following the culturing the MSC, osteoblasts and/or osteoclasts in the microfluidic device where agents are detected within the cells and instead teaches prelabelling cells, viruses, particles or proteins which are external substances (Remarks pg. 12-13 bridging para.).  These arguments were not found to be persuasive, since not all of the substances taught by Ingber are prelabeled (0113).  Additionally, as stated above, these new limitations will require a new search to be properly examined.
Applicant argues that Ingber does not teach adding one or more labeling agents to the microfluidic device to detect the labeling agent in the MSCs, osteoblasts and/or osteocytes by live cell imaging as recited in claim 1 and teaches measuring the cellular uptake of a fluorescent dye that labels intracellular storage of pulmonary surfactant and the phagocytosis of GFP-labeled bacteria (Remarks pg. 12 para. 2).  Applicant argues that Ingber only discloses culturing cells in an organ mimic device and detecting cellular or tissue activities and does not disclose or suggest adding a labeling agent to the device containing unlabeled MSCs so that the labeling agent is eventually detected in the MSCs and/or osteoblasts and/or osteocytes differentiated from the MSCs to detect cellular differentiation over a period of time as recited in claim 1 (Remarks pg. 13-14 bridging para.).  As stated above, these new limitations will require a new search to be properly examined.  
Applicant argues that in would not have been obvious based on the teachings of Ingber in 0050 and 0042 to arrive at “detecting, over a period of time, the labeling agent in the MSCs, osteoblasts and/or osteocytes with fixation to measure cellular differentiation”, since these paragraphs only disclose many cellular or tissue activities that are detectable in the organ mimic device (Remarks pg. 14 para. 2). This argument was not found to be persuasive, since Ingber teaches an organ mimic device for use in vitro or in vivo for studying cell behavior (0018) and teaches imaging of the cells within the device (0042 and 0057).  Ingber teaches the method can be used to detect differentiation (0050).  
In summary, Applicant argues Ingber does not teach providing a microfluidic device comprising MSCs, culturing the MSCs to differentiate into osteoblasts and/or osteocytes, adding one or more labeling agents to the device, detecting over a period of time the labeling agent in the MSCs, osteoblasts and/or osteocytes as required for claim 1 (Remarks pg. 14 last para.).  Applicant further argues that the combined teachings of Ingber and Gao do not teach the method as presently claimed and do not teach culturing the MSCs in osteogenic media in the absence of BMP-2 to allow the MSCs to proliferate to produce confluent MSCs prior to subsequently culturing the MSCs under a constant flow of osteogenic media containing BMP-2 to differentiate the MSCs into osteoblasts and/or osteocytes (Remarks pg. 15 para. 3). As stated above, these new limitations will require a new search to be properly examined.  
Applicant argues that Bai does not teach culturing MSCs initially in an osteogenic media lacking BMP-2, VEGF and bFGF followed by culturing in an osteogenic media containing only BMP-2 as claimed and instead Bai teaches culturing MSCs in a media containing VEGF, bFGF and BMP-2 and the factors combined have a strong synergistic effect on the osteogenic differentiation of MSCs (Remarks pg. 15 para. 4 to pg. 16 para. 3).  As stated above, these new limitations will require a new search to be properly examined.  
Applicant argues that none of the secondary references, Lee, Frangioni, Fridley, Zhang or Sun remedy the deficiencies of Ingber and Gao (Remarks pg. 16 para. 4). However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Ingber and Gao were not found to be persuasive as explained above.
Applicant argues that Sun does not teach that BMP-2 facilitate or promote the osteogenetic differentiation of rat BMSCs and that the osteogenic/osteogenetic differentiation of mesenchymal stem cells is not limited to differentiation into osteoblasts but can include multiple cell types.  Applicant argues that Sun teaches BMSCs can be induced into osteoblasts and that BMP-2 may provide a basis for tissue engineered bone construct (Remarks pg. 17 para. 2 to pg. 18 para. 1).  Applicant argues that based on the teachings of Sun that one ordinary skill in the art cannot conclude that MSCs overexpressing BMP-2 would promote the differentiation of MSCs into osteoblasts (Remarks pg. 18 para. 2).  These arguments were not found to be persuasive, since Sun teaches a method of differentiating MSCs into osteoblasts by over-expressing BMP-2 in MSCs (abstract and pg. 4230 Col. 2 para. 1-3) and teaches over-expressing BMP-2 in MSCs facilitated the osteogenetic differentiation of the MSCs and provided a cell resource for tissue engineering (abstract).
Applicant argues that none of the secondary references, Lee, Frangioni, Fridley, Zhang or Sun remedy the deficiencies of Ingber, Gao, Bai and Sun (Remarks pg. 18 para. 2).  However, this argument was not found to be persuasive, since the arguments with respect to the rejections over Ingber, Gao, Bai and Sun were not found to be persuasive as explained above.
Applicant requests a rejoinder of all previously withdrawn claims since there is no serious search burden (Remarks pg. 19 para. 3). However, the rejections under 35 U.S.C. §103 of the claims 1-4, 7-15, 17-19 and 22-23 over Ingber in view of Gao and Bai and the additional secondary references are maintained.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632